DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froemmer (DE 19754724, Applicant Provided).
Re. claim 1, Froemmer discloses an outdoor furniture item (see Figure 1 and paragraph 0001 of the English Translation) comprising: 
at least one seating and/or lying unit (5);
a first shell element (3); and
a second shell element (1), wherein the first shell element (3) and/or the second shell element (1) can be selectively rearranged into a first configuration (see Figure 1) and into a second configuration (see Figure 3) with respect to the respective other shell element, wherein in the first configuration the first shell element (3) and the second shell element (1) are at least partly nested in one another and in the second configuration the first shell element and the second shell element together enclose an essentially closed inner space, in which the at least one seating and/or lying unit is located (see Figure 3 and paragraphs 0018 – 0019 of the English Translation).
Re. claim 2, Froemmer further discloses an outdoor furniture item, wherein the first shell element (3) defines a first semi-space (see Figure 1) which is open to a front side of the first shell element (see Figure 1), and wherein the second shell element (1) defines a second semi-space which is open to the front side of the second shell element (see Figure 3), wherein the first shell element  and the second shell element  with regard to shape and size correspond to one another in a manner such that in the first configuration the first shell element essentially fills out the second semi-space (see Figure 1).  
Re. claim 3, Froemmer further discloses an outdoor furniture item, wherein in the second configuration, the first semi-space and the second semi-space together form the essentially closed inner space, wherein the front side of the first shell element (3) and the front side of the second shell element (1) bear on one another in a manner directed toward one another (see Figure 3).  
Re. claim 4, Froemmer further discloses an outdoor furniture item, wherein the second semi-space (1) is wider and/or higher than the first semi-space (3; see Figure 1).  
Re. claim 6, Froemmer further discloses an outdoor furniture, wherein the at least one seating and/or lying unit is movable with respect to the first shell element (3) and/or the second shell element (1; see paragraph 0018).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Clark et al. (US Patent Publication No. 2020/0032542) and Feldman et al. (US Patent Publication No. 2020/0329877) are analogous because they disclose an outdoor furniture item comprising: at least one seating and/or lying unit; a first shell element; and a second shell element, wherein the first shell element and/or the second shell element can be selectively rearranged into a first configuration and into a second configuration with respect to the respective other shell element, wherein in the first configuration the first shell element and the second shell element are at least partly nested in one another and in the second configuration the first shell element and the second shell element together enclose an essentially closed inner space, in which the at least one seating and/or lying unit is located.
Sappenfield et al. (US Patent Publication No. 2007/0050903) is analogous because it discloses a modular sauna comprising a seating unit and first and second shell element.



Allowable Subject Matter
Claims 5, 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754